Exhibit 10.2

 

TIGI LETTER AGREEMENT

August 14, 2007

 


INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.
C/O SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS
2901 BUTTERFIELD ROAD
OAK BROOK, ILLINOIS 60523


RE:          AGREEMENT AND PLAN OF MERGER

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger dated as of the
date hereof by and among Inland Western Retail Real Estate Trust, Inc.
(“IWEST”), IWEST Acquisition 1, Inc., IWEST Acquisition 2, Inc., IWEST
Acquisition 3, Inc., IWEST Acquisition 4, Inc., Inland Western Retail Real
Estate Advisory Services, Inc., Inland Southwest Management Corp., Inland
Northwest Management Corp., and Inland Western Management Corp., Inland Real
Estate Investment Corporation, and IWEST Merger Agent LLC, as the same may be
amended, restated, modified or supplemented (the “Merger Agreement”). 
Capitalized terms used herein without definition shall have the meanings
assigned thereto in the Merger Agreement.

WHEREAS, The Inland Group, Inc. (“TIGI”) and IWEST are entering into this letter
agreement (the “Letter Agreement”) to set forth certain obligations not set
forth in the Merger Agreement.

WHEREAS, absent the execution of this Letter Agreement, IWEST would not enter
into the Merger Agreement.

NOW THEREFORE, in consideration of the foregoing and the agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

I.              Representations and Warranties; Covenants and Agreements.

1.             TIGI Covenants and Agreements.

(a)           TIGI agrees to perform all of its actions and obligations set
forth in Sections 6.1, 6.8, and 6.9 of the Merger Agreement as if it were a
party thereto.

(b)           TIGI covenants for itself and its Affiliates to perform all
actions and obligations to be performed under Sections 6.1 and 6.13 of the
Merger Agreement as if it were a party thereto.


--------------------------------------------------------------------------------


 

2.             TIGI Representations and Warranties.

(a)           TIGI is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. TIGI is qualified
to do business and is in good standing in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it make such qualification necessary, except where the failure to
be so qualified and in good standing would not reasonably, individually or in
the aggregate, be expected to have a material adverse effect on the transactions
contemplated by the Merger Agreement.

(b)           TIGI has the requisite corporate power and authority to enter into
this Letter Agreement to consummate the transactions contemplated hereby.  The
execution and delivery by TIGI of this Letter Agreement, and the consummation by
TIGI of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action and no other proceedings on the part of TIGI or any
stockholder is necessary to authorize the execution and delivery of this Letter
Agreement or to consummate the transactions contemplated hereby.  This Letter
Agreement has been duly and validly executed and delivered by TIGI, and,
assuming the due authorization, execution and delivery hereof by the other party
hereto, constitutes a valid and binding agreement of TIGI enforceable against
TIGI in accordance with its terms, except that such enforcement may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.

(c)           The execution and delivery by TIGI of this Letter Agreement does
not and will not, and the consummation by TIGI of this Letter Agreement will
not, violate, conflict with or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any lien upon any of the assets
of TIGI under any of the terms, conditions or provisions of (i) the
organizational documents of TIGI, (ii) any law applicable to any of its assets
or properties, or (iii) any contract to which TIGI is a party or by which TIGI
or its assets or properties may be bound, except as to each of (i), (ii) and
(iii) to the extent that such breach or default would not reasonably be expected
to have a material adverse effect on the transactions contemplated by the Merger
Agreement.

(d)           No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any governmental authority or any other
person is necessary for the execution and delivery by TIGI of this Letter
Agreement or the consummation by TIGI of the transactions contemplated hereby.

II.            Miscellaneous.

1.             Amendments and Waivers.  The provisions of this Letter Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented and the obligations hereunder may not be waived, unless such
amendment, modification, supplement or waiver is in writing and signed by all of
the parties hereto.  No waiver of any term, condition or provision shall operate
as a waiver of any other term, condition or provision of this Agreement,

2


--------------------------------------------------------------------------------


and no waiver of any term, condition or provision shall operate as a continuing
waiver, except to the extent specifically stated in such waiver.

2.             Notices.  All notices and other communications under this Letter
Agreement shall be made in accordance with Section 10.1 of the Merger
Agreement.  Notices and other communications under this Letter Agreement shall
be addressed to TIGI as follows:

 

 

 

 

The Inland Group, Inc.

 

 

500 North Rainbow Boulevard, Suite 300

 

 

Las Vegas, Nevada 89107

 

 

Attention: Robert H. Baum

 

 

Fax: (702) 221-2079

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

 

 

The Inland Real Estate Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attention: Elliot B. Kamenear

 

 

Fax: (630) 218-4900

 

 

 

and:

 

 

 

 

 

 

 

Jenner & Block LLP

 

 

330 North Wabash Avenue

 

 

Chicago, Illinois 60611

 

 

Attention: Arnold S. Harrison

 

 

Fax: (312) 923-2702

 

 

 

3.             Successors and Assigns.  This Letter Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns, but neither this Letter
Agreement nor any of the rights, interests and obligations hereunder shall be
assigned by any party hereto without the prior written consent of all other
parties hereto.

4.             No Presumption Against Drafter.  Each of the parties hereto has
jointly participated in the negotiation and drafting of this Letter Agreement. 
In the event of an ambiguity or a question of intent or interpretation arises,
this Letter Agreement shall be construed as if drafted jointly by each of the
parties hereto, and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Letter
Agreement.

5.             Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

6.             Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois without
reference to its conflicts of law provisions.

3


--------------------------------------------------------------------------------


 

7.             Arbitration.  All disputes and claims under this Letter Agreement
among the parties to this Letter Agreement shall be resolved in accordance with
Section 10.4 of the Merger Agreement. Each party hereto hereby waives any right
it may otherwise have to a resolution of any dispute or claim by any means other
than as provided for in Section 10.4 of the Merger Agreement.

8.             Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any other provisions contained herein shall not be affected or
impaired thereby.

9.             Entire Agreement.  This Letter Agreement and the Merger Agreement
referred to herein contain the entire understanding of the parties hereto with
regard to the subject matter contained herein or therein, and supersede all
other prior agreements, understandings or letters of intent between or among the
parties hereto.

10.           Counterparts.  This Letter Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

[Signature Page Follows]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
signed by their respective officers or agents thereunto duly authorized as of
the date first written above.

 

THE INLAND GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Youngman

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

INLAND WESTERN RETAIL REAL ESTATE
TRUST, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven P. Grimes

 

 

Title:

 

Principal Financial Officer

 

5


--------------------------------------------------------------------------------